FILED
                             NOT FOR PUBLICATION                                OCT 05 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALLAN G. EDWARDS, JR.,                             No. 09-17203

               Plaintiff - Appellant,              D.C. No. 3:08-cv-00623-LRH-
                                                   VPC
  v.

JAMES M. COPENHAVER,                               MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The district court did not clearly err by finding that Allan G. Edwards, Jr.,

(“Edwards”) failed to establish that he was domiciled in a state diverse from

defendant. See Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986) (“[D]omicile is

evaluated in terms of objective facts, and . . . statements of intent are entitled to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
little weight when in conflict with facts.”) (internal quotation marks and citation

omitted); see also Kanter v. Warner-Lambert Co., 265 F.3d 853, 857-58 (9th Cir.

2001) (“the party asserting diversity jurisdiction bears the burden of proof”).

Accordingly, the district court properly dismissed the action for lack of diversity

jurisdiction. See 28 U.S.C. § 1332(a).

      Edwards’s remaining contentions are unpersuasive.

      Edwards’s motion to file an addendum to his reply brief is granted.

      AFFIRMED.




                                           2                                      09-17203